Citation Nr: 0706458	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  04-26 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date of award for nonservice-
connected pension prior to May 10, 2002.  

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder, to include depression and anxiety.  

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
neurological condition of the right lower extremity.  

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
benign essential tremor.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from July 1974 to October 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.

The issues of whether new and material evidence has been 
received to reopen a claim for service connection for a 
psychiatric disorder, to include anxiety and depression, a 
neurological disorder of the right lower extremity, and a 
benign essential tremor, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The August 1997 decision denying entitlement to 
nonservice-connected pension is final.

2.  There is no evidence suggestive that the veteran was 
totally and permanently disabled prior to the date of his 
second claim, May 10, 2002, nor did he suffer from an 
incapacitating illness which, at any time, would have 
prevented him from filing a claim for pension benefits.  


CONCLUSION OF LAW

Entitlement to an effective date of award prior to May 10, 
2002, for nonservice-connected pension is not warranted.  38 
U.S.C.A. § 7105 (West 2002 & Supp.2005); 38 C.F.R. 
§§ 3.400(b)(1), 20.302, 20.1103 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004). 

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a December 2002 VCAA letter, the veteran was 
notified of the information and evidence needed to 
substantiate and complete his claim.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  He was also notified of the need to give VA any 
evidence pertaining to his claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
veteran was provided a VCAA notice letter in December 2002, 
before the December 2003 RO decision that is the subject of 
this appeal.  

With respect to the Dingess requirements, the RO provided 
notice of the type of evidence necessary to establish an 
earlier effective date for the claim on appeal.  As the issue 
is for an earlier effective date, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where Board addresses question not addressed by 
agency of original jurisdiction, Board must consider whether 
veteran has been prejudiced thereby).  As explained in more 
detail below, the preponderance of the evidence is against 
the veteran's claim for an earlier effective date.  Thus, any 
question as to a disability rating is either not relevant or 
moot.    

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 
129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (due process concerns with respect to VCAA notice must 
be pled with specificity).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria and Analysis

The veteran contends that as he filed an application for 
pension benefits received by the RO in February 1997, that 
his grant of pension in December 2003, based on an 
application in May 2002, should date back to the "original" 
receipt date of February 25, 1997.  The Board disagrees.  

The veteran's February 1997 claim was denied by the RO, and 
he received notification of this denial in August 1997.  As 
no notice of disagreement was filed regarding this decision, 
it became final in August 1998.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.302, 20.1103.  Subsequently, on May 10, 2002, the 
RO received a reopened claim for pension benefits.  As 
mentioned, this claim was granted in December 2003, and the 
effective date was assigned as May 10, 2002, the date of 
receipt of the reopened claim.  

At issue is the question of finality of the August 1997 RO 
decision and the applicability of the regulations governing 
effective dates.  Regarding finality, the record is devoid of 
any indication of a document which could, even under the most 
liberally construed circumstances, be perceived as a notice 
of disagreement with the RO's August 1997 denial.  
Accordingly, the Board must conclude that the August 1997 
decision is final, as no appeal was filed within n year of 
the initial determination.  

An award of disability pension may not be effective prior to 
the date entitlement arose.  See 38 C.F.R. § 3.400(b)(1).  
For pension claims received on or after October 1, 1984, 
except as provided in paragraph (b)(1)(ii)(B) of this 
section, the effective date is date of receipt of claim.  See 
38 C.F.R. § 3.400(b)(1)(ii)(A).

There is an exception to the general rule regarding the 
establishment of an effective date for pension entitlement.  
It requires first that a veteran be permanently and totally 
disabled and be prevented by a disability from applying for 
disability pension for a period of at least 30 days beginning 
on the date where the veteran became permanently and totally 
disabled.  If this requirement is met, the effective date of 
the pension may be from the date on which the veteran became 
permanently and totally disabled, if the veteran applied for 
a retroactive award within one year of such date or the date 
of receipt of the claim, whichever is to the advantage of the 
veteran.  See 38 C.F.R. § 3.400(b)(1)(ii)(B).  

The first medical opinion establishing the veteran as 
permanently and totally disabled was received in June 2002, 
after the second application for benefits was received.  
While the record indicates permanent disability prior to the 
second application of benefits (a 1997 letter confirms a 
permanent psychiatric disability), there is nothing 
suggestive of total disability or an incapacitating medical 
condition which would prevent the veteran from filing a 
pension claim.  As such, the Board concludes that the 
exception to the general rule is not applicable, and that the 
date of claim, May 10, 2002, is the correct effective date of 
award, as the previous 1997 denial had become final. 


ORDER

Entitlement to an effective date of award for nonservice-
connected pension prior to May 10, 2002, is denied.


REMAND

The issues of whether new and material evidence has been 
received to reopen claims for entitlement to service 
connection for a psychiatric disorder, to include depression 
and anxiety; a neurological condition of the right lower 
extremity, and a benign essential tremor are addressed 
together as they are being remanded for the same evidentiary 
development.  

The veteran's DD Form 214 states that he had active service 
between July 1981 and October 1982.  There is, however, 
documentation of a previous period of active duty extending 
to 6 years, 11 months, and 1 day prior to the time reflected 
on the DD Form 214.  Furthermore, there is evidence that the 
veteran completed Air Force Basic Military Training in August 
1974, and that he attended various Air Force courses 
throughout the 1970s.  From this information, the Board is 
able to conclude that the veteran's service began in July 
1974. 

The initial rating decision of January 1992 is based in large 
part on an assessment of the service medical records which 
appear in the file, as provided by the National Personnel 
Records Center (NPRC).  Of note, is that those records do not 
contain documentation of any in-service treatment prior to 
May 1981.  There are no copies of the veteran's enlistment 
physical examination, re-enlistment examination, nor any 
clinical records from the period of July 1974 to May 1981, 
almost a seven year period.  It appears as if the RO 
attempted to locate copies of clinical records from Kadena 
Air Base in Okinawa, Japan, but the time period requested was 
so broad that the NPRC apparently responded with an empty 
manila envelope and a request to narrow the search criteria.  
Specifically, the record contains an empty manila envelope, 
which by all accords, appears to be a response from the NPRC 
indicating that the clinical records requested from Kadena 
Air Base, Okinawa, Japan, covered too broad a period.  

The Board finds that as there is a significant gap of service 
not covered by a medical history, it is necessary to remand 
the case for development in an attempt to locate these 
records.  In this regard, the NPRC and Department of the Air 
Force, as well as any other relevant agency must be contacted 
in an attempt to locate the records, as any missing service 
medical records would be of the utmost importance in 
determining if there is enough evidence to reopen the 
veteran's claims.  If, after exhaustive search, it appears by 
all accounts that the records do not exist and that any 
further attempt to locate them would be futile, the RO should 
annotate the record to reflect this before re-adjudicating 
the case.  See Mason v. Principi, 16 Vet.App. 129, 132 (2002) 
(the importance of balancing the duty to assist with "the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim"); 38 U.S.C. § 5103A(b); 38 C.F.R. § 3.159(c)(1).     

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC, Department of the 
Air Force, and any other relevant federal 
agency and inquire as to the whereabouts 
of the veteran's service medical records 
for the period of July 1974-May 1981.  If 
records are available, obtain copies of 
them, and utilize the findings contained 
therein in re-adjudication of the 
veteran's claims.  If no such records can 
be found after exhaustive search, annotate 
the record to reflect this.  

2.  Review the record and ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 (VCAA).  
Specifically, the requirements of 
notification set forth in Kent v. 
Nicholson, which explains what constitutes 
new and material evidence and specifies 
the type of evidence necessary to satisfy 
the elements of the underlying claim which 
were found insufficient in the previous 
denial, must be supplied to the veteran.   
See Kent v. Nicholson, 20 Vet. App. 1 
(2006); 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 
(2006).

3.  After completion to the extent 
possible of the directed development, re-
adjudicate the veteran's claims.  If the 
claims remains denied, issue an 
appropriate supplemental statement of the 
case and forward the case to the Board for 
final adjudication.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


